CORRECTED NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 07/01/2021.  In applicant’s amendments claims 1, 3-5, 10, and 18 are amended.  
Claims 1-18 are currently pending and considered below.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 07/01/02021 
Claims 1-18, as filed on 07/01/2021, and as amended in accordance with the examiner’s amendment, see below, are allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Siegel (Registration Number 37442) on 09/20/2021. 
The application has been amended as follows:
Claim 10, line 2: changed “permitting fore and aft movement” to ---includes a front unit, having a front unit slide base frame to which a front slider is slidingly engaged so as to permit fore and aft movement---.
Claim 10, line 3
Claim 10, line 6: changed “said base” to ---said front slider---.
Claim 15, line 2: changed “a front unit” to ---said front unit---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the closest prior art US 20080269025 A1 (Badarneh) fails to teach or render obvious the bicycle trainer in combination with all of the elements and structural and functional relationships as claimed and further including said pedals mount support bearing member is pivotably support atop said lower base subassembly.
Badarneh discloses the pedal support bearing member is pivotably support inside said lower base subassembly and not atop the lower base subassembly. It would not be obvious to modify the bearing member to be atop the lower base subassembly without breaking the pivotal function of the bearing member.
Regarding Independent Claims 10 and 18, the prior art of record US 20080269025 A1 (Badarneh) fails to teach or render obvious the bicycle trainer in combination with all of the elements and structural and functional relationships as claimed and further including: a slider slidingly engaged  as to permit fore and aft movement. 
Badarneh only discloses pivotal connections and it would not be obvious to modify the structure with a slider without improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784